Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 1-11 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim invention is an abstract idea that could be perform with paper and pencil. There no machine involve in the claim invention. Modulate the audio frequency could be done on paper with pencil. No system or machine is claim in limitation “stimulate protocol configured to provide neural stimulation of a brain of the listener”. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


2.	Claims 1-7, 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hewett (US 2007/0084473 (provided in the ids)) and in view of Uhle et al. (US 2013/0046546 (provided in the ids)). 

3.	Addressing claim 1, Hewett discloses:
a method comprising: receiving first data comprising a first range of audio frequencies (see [0031] and Fig. 3, the first data is frequency component 2); 
receiving second data comprising a second range of audio frequencies (see [0031] and Fig. 3, the second data is frequency component 3);
acquiring third data comprising a first modulated range of audio frequencies by modulating the first range of audio frequencies according to a stimulation protocol, wherein the stimulation protocol is configured to provide neural stimulation of a brain of the listener (see [0031] and Fig. 3, frequency component 2 is modulate with brain wave protocol at modulator 340 for neural stimulation of a brain); 
arranging the second data and the third data to generate an audio composition from the second data and the third data (see [0031] and Fig. 3; mixer 350 combine data to generate final output audio composition).

Hewett does not explicitly disclose first range of audio frequencies corresponds to a predetermined cochlear region of a listener. Applicant’s specification paragraph 

4.	Addressing claims 2-7 and 10-11, Hewett discloses:
wherein receiving the first data and the second data comprises filtering an audio element into the first data comprising the first range of audio frequencies and the second data comprising the second range of audio frequencies; and wherein arranging the second data and the third data to generate the audio composition comprises mixing the first modulated range of audio frequencies and the second range of audio frequencies (see [0031] and Fig. 3; filter into components with filters 312; modulate and mix to generate the audio composition with modulater 340 and mixer 350); 
where receiving the first data comprises receiving a first audio element and receiving the second data comprises receiving a second audio element (see 
wherein the first data comprises data from one or more of a digital audio file, an analog audio file, or a live recording (see [0022], [0031], Figs. 3 and 5; data from microphones recording and pre-recorded music composition audio file);
wherein the first range of audio frequencies comprises a range of audio frequencies between 0 Hz and 1500 Hz, inclusive, a range of audio frequencies between 8 kHz and 20 kHz, inclusive, or a range of audio frequencies between 5 kHz and 6.5 kHz, inclusive (see [0031]);
wherein the first range of audio frequencies comprises a high range of audio frequencies and a low range of audio frequencies, and where in the high range of audio frequencies and the low range of audio frequencies are not continuous and are not overlapping (see [0031], [0033] and Fig. 4; separate instruments into their individual frequency components; low range audio frequency is 100 Hz- and high audio frequency is 1000 Hz+); 
wherein acquiring the third data comprising the first modulated range of audio frequencies comprises modulating the high range of audio frequencies and the low range of audio frequencies in the same way using one or more of a same waveform, a same phase and/or a same rate (see [0013] and Fig. 4; Fig. 4 discloses one could use the same brain wave protocol with same phase and same rate to modulate each musical instrument frequency component; use the same brain wave protocol with same phase and same rate to modulate or use different brain wave protocol with different phase and different rate to modulate is 
wherein modulating the first range of audio frequencies comprises altering the depth of modulation with time (see Fig. 2 and [0007]; over time, the change between maximum and minimum amplitude varies);
wherein modulating the first range of audio frequencies comprises applying amplitude modulation to the first range of audio frequencies (see Fig. 2, [0007], [0027] and claim 6).

5.	Addressing claims 12-14 and 17-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method require an apparatus and a tangible, non-transitory computer readable media to perform therefore claims 12-14 and 17-19 are being rejected for the same reason as claims 1-3. 

Allowable Subject Matter

Claims 14-15 and 20 allowed.





Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793